DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Amendment
Applicant’s amendment dated 12/22/2020, in which claims 1, 7-9, 11 were  amended, claims 16-20, 23 were cancelled, has been entered.

Allowable Subject Matter
Claims 1-15, 21-22, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to the claims and arguments were persuasive. Particularly, prior art of record does not fairly disclose or make obvious the claimed method as a whole. 


Regarding claim 9, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “forming a first conductive contact over the first source/drain region and a second conductive contact over the second source/drain region, wherein the first conductive contact is spaced laterally between opposing sidewalls of the first outer region of the polysilicon layer and the second conductive contact is spaced laterally between opposing sidewalls of the second outer region of the polysilicon layer” of claim 9 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 21, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “depositing a third dielectric layer over the silicide layer and the first masking layer, wherein the third dielectric layer continuously extends from a top surface of the first masking layer, along sidewalls of the first and second outer regions of the polysilicon layer, to an upper surface of the silicide 

Claims 2-8, 10-15, 22, 24-26 are allowable based on their dependence on claims 1, 9 and 21, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822